Exhibit 12.1 Three Months Ended Six Months Ended June 30, 2012 June 30, 2011 June 30, 2012 June 30, 2011 Ratio of Earnings to Fixed Charges (Including Deposits) Earnings: Income before income taxes $ $ $ Add:Fixed charges, net Income before income taxes and fixed charges, net Fixed charges Interest expense $ $ $ One-third of rental expense Interest on unrecognized tax benefits - - Total fixed charges Ratio of Earnings to Fixed Charges Ratio of Earnings to Fixed Charges (Excluding Deposits) Earnings: Income before income taxes $ $ $ Add:Fixed charges, net Income before income taxes and fixed charges, net Fixed charges Interest expense (excluding deposits) One-third of rental expense Interest on unrecognized tax benefits - Total fixed charges Ratio of Earnings to Fixed Charges
